Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Sept 7, 2022, has been entered in the application. Claims 1-20 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 5 are confusing to the extent that they recite the further provision of slope sensors, coupled to the frame of the machine; however claim 1 already recites a pair of spatial sensors (lines 6-8) and that the data from the spatial sensors is used to activate at least some of the legs “to control slope of the frame” (claim 1, lines 11-12). Since slope control is initially positively claimed with respect to the spatial sensors, the provision of slope sensors recited later (and with no recited connection to the control of slope, which has already been ascribed to the data from the spatial sensors) is confusing, and it is not clear how these elements are connected to- or function with- the remaining recited elements. From the context of claim 1, slope measurement (via the positions XS1, YS1, ZS1; XS2, YS2, ZS2) and control (lines 11-12) appears to form a complete operative element. The recitation in claims 4 and 5 of the slope sensors absent any further detail appears to lack the recitation an essential cooperative structural or operative relationships, amounting to an apparent gap.   
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note regarding the use of two references with the same named first inventor – the examiner has adopted the shorthand similar to that of applicant (“Fritz-EP” and “Fritz-US”) so as to render the statements of rejection less verbose while retaining a positive distinction between the references.
Claim(s) 1-3, 6-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (EP 2 719 829, cited by applicant, hereafter “Fritz-EP”). Fritz-EP teach a machine for road work (1) including a frame (2) a plurality of ground engaging units (4A, 4B) a plurality of vertically movable legs (5A, 5B), each leg connecting one of the ground engaging units to the frame, a pair of spatial sensors (S1, S2) which are taught to be global navigation or positioning sensors, one (S1) positioned proximate one corner of the machine, the other (S2) positioned near another corner of the machine diagonally from the first, a controller (7) configured to, in response to a three dimensional signal from the sensors, position the machine in three dimensions (Fritz et al. referring to control of x, y and z coordinates), each sensor being configured to deliver respective coordinate data (S1: XS1, YS1, ZS1; S2: XS2, YS2, ZS2). 
As regards the control of the machine position in x, y, and z coordinates, to the extent that the machine height (e.g., adjusting “z” would necessarily require the operation of the vertically movable legs), initially it is understood that Fritz-EP provides z-axis control by operating the legs, since the legs constitute the structure on the vehicle that achieve z-axis positioning of the vehicle. Since this is not explicitly mentioned in the reference, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the controller as expressly controlling the machine’s vertically movable legs so as to achieve the taught z-axis positioning within a tolerance band of a range which ensures that the shape selection element or tool produces a shape which is recognizably the desired feature expected from the machine, for the purpose of ensuring that the machine is positioned along all three coordinates for example to achieve one or more of maintaining the machine at a constant height and/or to ensure that the machine stays level when performing a task of forming an element along the disclosed path, and/or to ensure that the machine remains level when being used to operate on a cross slope which Fritz-EP anticipates in general terms (¶0132).
As regards claim 3, while Fritz-EP teach at least one sensor (S1) located closely proximate a corner, the reference does not expressly teach the second sensor (S2) as also being located closely proximate or “on” a corner of the machine. In that accuracy of a functional pair of sensors can be improved by positioning them relatively far apart on a machine to maximize the differences in relative positions of the two sensors, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains position both sensors (S1, S2) as far apart as practicable on diagonal corners of the machine frame to maximize the differences in positional readings developed by the respective sensors, resultantly providing more detailed positional information.
As regards claims 6 and 7, the reference to Fritz-EP, while teaching that the lifting columns and propulsors are controlled in the operation of the machine to raise, lower and/or directionally control the machine, does not expressly refer to sensors configured to sense positions of the lifting columns (5A, 5B) orientations of the propulsors (4A, 4B). To the extent that it is understood to be necessary for the controlling or regulating unit to be able to control the motion of the machine (e.g., to keep it on an intended path, see at least ¶0064), it would initially be deemed necessary for the machine to include leg height sensor and an orientation and operation sensor for the propulsors in order to provide feedback information to the controller, without which, control of the vehicle would not be effective. Resultantly, it may be seen as an implicit or necessary inclusion for the machine taught by Fritz-EP to include leg height position and orientation and operation sensing of the propulsors in order to ensure that the vehicle operates as intended to follow a programmed path. Since this is, however, not explicit in the reference, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the machine taught by Fritz-EP with explicit leg height sensors and orientation or operation sensing of the propulsors in order to provide control feedback of the machine operation, to ensure that the vehicle motion can actually be controlled along an intended operating path, e.g., so that the intended path of the machine can actually be followed by the machine.
As regards claims 8 and 9, initially the reference to Fritz-EP teaches that the machine is controllable to operate in a cross-slope condition (see, at least, ¶0132), and initially anticipates use of the machine on a slope where the legs would reasonably be understood to be positioned at different heights for the machine to be level. Resultantly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to control the vertically movable legs such that one or more legs are higher than the other[s] in order to achieve the controlled cross slope operation, within a tolerance band of permissible operational values of the legs (e.g., as defined by a maximum allowable extension or retraction), so as to ensure that the vehicle is not commanded to operate under conditions which it cannot physically achieve. 
Further regarding claim 11: As regards the control of the legs in “real time”, while the reference to Fritz-EP does not use the explicit term “in real time”, the height adjustment occurs during the course of operation of the machine (see, at least, ¶¶0100, 0105), which is understood to occur “in real time”.
As regards claim 12, the reference to Fritz-EP refers to the adjustment of the attitude of the machine when traversing a ground surface, but does not expressly teach that the attitude or cross-slope control is active when a milling assembly is not operating. Initially, the reference provides a structure which is capable of operating regardless of the operation of a milling assembly, and it is additionally well understood to be desirable to operate a vehicle leveling system during traversal of non-level terrain or terrain presenting discontinuities. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the attitude control arrangement for the machine as operable during machine movement regardless of the operating condition of the milling assembly for the purpose of facilitating control of the machine height and leveling while moving from one construction location to another on a site, and/or for the purpose of aligning any working implements with a target surface orientation prior to the commencement of a working process.

Claim(s) 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-EP (Fritz et al. EP 2 719 829)) in view of Snoeck et al. (US 2012/0301220). The reference to Fritz-EP is discussed above, and lacks a teaching for a specific separate slope sensor in addition to the spatial sensors initially taught. Snoeck teaches that in a machine having propulsors with extensible legs and a milling assembly that it is known to make the machine’s control responsive to spatial data from at least a global positioning sensor (34) and a slope sensor in addition (45) for the purpose of controlling cross-slope orientation, and that it is well understood to control the machine via information from both in order to reduce control errors and provide cross-check information (¶0038). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the machine initially taught by Fritz-EP as being additionally responsive to information from a slope sensor as taught by Snoeck et al. for the purpose of ensuring that the operation of the machine is controlled by redundant data sets, resultantly reducing costly errors in operation. As regards claim 10, Snoeck et al. also teach specifically the use of these machines under control of cross-slope conditions and operation which results in a desired cross-slope orientation (¶0025). Resultantly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains operate the machine as taught by Fritz-EP in a cross-slope condition (e.g., by lowering the leg[s] on one side and raising the leg[s] on the other, for the purpose of one or more of providing a level surface on a cross-sloped terrain, or providing a sloped surface (such as a road crown) on a level terrain.

Allowable Subject Matter
Claims 13-20 are allowed.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the Fritz-US reference cannot anticipate claim 13 as amended. The examiner agrees. Note that Fritz-EP does teach that a pair of three-dimensional sensors can be used in the determination of a position of a working machine, however even if combined, would not reasonably teach the claimed subject matter. As regards claim 1 and the reference to Fritz-EP, applicant has asserted that the reference cannot meet the limitations of claim 1 in anticipation, and the examiner agrees. As such, the Fritz-EP reference is applied under 35 USC §103. Fritz-EP do teach a pair of three dimensional sensors (S1, S2) and also teach that each sensor can deliver a position-based signal (S1: XS1, YS1, ZS1; S2: XS2, YS2, ZS2). Fritz-EP do provide a machine which can provide for adjusting the machine height (e.g., adjusting “z” would necessarily require the operation of the vertically movable legs), and as such,  initially it is not unreasonable to understand that Fritz-EP provides z-axis control by operating the legs, since the legs constitute the structure on the vehicle that achieve z-axis positioning of the vehicle. As noted above, this is not explicitly mentioned in the reference, however it would be deemed obvious to provide the controller as expressly controlling the machine’s vertically movable legs so as to achieve the taught z-axis positioning for the purpose of ensuring that the machine is positioned along all three coordinates for example to achieve one or more of: maintaining the machine at a constant height and/or to ensure that the machine stays level when performing a task of forming an element along the disclosed path, and/or to ensure that the machine remains level when being used to operate on a cross slope which Fritz-EP does actually anticipate in at least general terms as noted in ¶0132.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616